Case 3:17-cv-00189-GNS Document 174 Filed 10/12/18 Page 1 of 2 PageID #: 7199




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION


 EMW WOMEN’S SURGICAL CENTER,
 P.S.C., on behalf of itself, its staff, and its
 Patients; ERNEST MARSHALL, M.D., on
 behalf of himself and his patients,

         PLAINTIFFS,
                                                       Case No. 3:17-cv-00189-GNS
 and
                                                       Electronically Filed
 PLANNED PARENTHOOD
 OF INDIANA AND KENTUCKY, INC.

         INTERVENOR-PLAINTIFF

 v.

 VICKIE YATES BROWN GLISSON,
 in her official capacity as Secretary of
 the Cabinet for Health and Family Services;
 and
 MATTHEW BEVIN, in his official capacity
 as Governor of Kentucky

         DEFENDANTS


                           ORDER GRANTING
           PLANNED PARENTHOOD OF INDIANA AND KENTUCKY, INC.’S
             MOTION FOR AWARD OF ATTORNEYS’ FEES AND COSTS

       This matter comes before the Court on Planned Parenthood of Kentucky and Indiana, Inc.

Motion for Award of Attorneys’ Fees and Costs (the “Instant Motion”). The Court having

considered the Instant Motion, the declarations attached thereto, having considered the record in

this case, and being otherwise sufficiently advised,

       THE COURT FINDS that Planned Parenthood of Kentucky and Indiana, Inc. (“PPINK”)

is the prevailing party in this action, and that the proposed hourly rates and proposed hours spent



                                                   1
Case 3:17-cv-00189-GNS Document 174 Filed 10/12/18 Page 2 of 2 PageID #: 7200




on this action are reasonable, and the expenses incurred were reasonable and necessary to this

action.

          IT IS HEREBY ORDERED that pursuant to 42 U.S.C. § 1488, the Court awards Planned

Parenthood of Indiana and Kentucky, Inc. attorney fees of $877,257 and costs of $54,479.16, for

a total of $931,736.16.



Tendered by:

/s/ James E. McGhee III
Casey L. Hinkle
James E. McGhee III
Michael Abate
710 West Main Street
Fourth Floor
Louisville KY 40202
Telephone: (502) 416-1636
Telephone: (502) 416-1634
chinkle@kaplanjohnsonlaw.com
jmcghee@kaplanjohnsonlaw.com
mabate@kaplanjohnsonlaw.com




                                              2
